Citation Nr: 0007138	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity consisting 
of numbness, tingling, and pain in the left foot and ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne Wyoming.  In a 
May 1998 rating decision, compensation for nerve damage to 
the left lower extremity due to VA surgical treatment was 
granted pursuant to 38 U.S.C.A. § 1151 and a 10 percent 
rating was assigned.  


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether an evaluation in excess of 10 percent for the 
veteran's peripheral neuropathy of the left lower extremity 
is warranted.  

The Board notes that, generally, any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the veteran waives this procedural right.  See 
38 C.F.R. § 20.1304(c) (1999).  In the present case, this 
procedural requirement has not been met as the veteran 
submitted additional evidence in support of his claim that 
has not been considered by the RO.  This evidence includes 
private treatment report dated from September to December 
1998.  The evidence appears to have been received without a 
waiver of the veteran's right to have that evidence initially 
considered by the RO.  Therefore, this case must be remanded 
in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  See 
also 19.9 (1999).  

Additionally, the Board notes that the private records 
recently submitted by the veteran reflect an opinion by a 
chiropractor that the veteran has neck and hip complaints 
which are due to his service-connected left lower extremity 
disorder.  It is concluded that a contemporaneous examination 
by VA should be conducted to allow for proper assessment of 
the veteran's service-connected left lower extremity.  

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following action:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should schedule the veteran 
for a VA neurology examination to 
determine the nature and extent of his 
service-connected peripheral neuropathy 
of the left lower extremity.  The 
veteran's claims file should be made 
available to the examiner prior to any 
examination, and the examiner should 
review the entire claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
indicate whether there is complete or 
incomplete paralysis of any affected 
nerve.  If the paralysis is incomplete, 
the examiner is required to express an 
opinion as to whether the incomplete 
paralysis is severe, moderate, or mild.  
The examiner is also required to specify 
whether there is neuritis or neuralgia of 
any affected nerve.  The examiner is also 
required to note the extent of any 
weakness, easy fatigability, atrophy, or 
pain attributable to the affected nerves.  
The examiner is further requested to 
comment on the veteran's complaints of 
hip and neck complaints and to opine 
whether hip and/or neck disability is 
present, and, if so, what is the degree 
of medical probability that such 
disability is due to the service-
connected left lower extremity peripheral 
neuropathy.  

3.  Thereafter, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand, and, if they 
are not, the RO should take corrective 
action.  See Stegall v, West, 11 Vet. 
App. 268 (1998).  Additionally, the RO 
should undertake any other indicated 
development, review all evidence of 
record, and readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected 
peripheral neuropathy.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




